                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:20-CV-00354-BO

Henry Hallager,

                      Plaintiff,

v.                                                                      Order

Account Resolutions Services, LLC,

                      Defendant.


       This matter comes before the court on Plaintiff Henry Hallager’s motion to amend the

Scheduling Order and extend fact discovery. D.E. 37. Defendant Account Resolution Services

opposes the motion. D.E. 38.

       After considering the parties’ arguments, the court grants the motion, in part, and will

allow a short extension of the Scheduling Order deadlines as follows:

       1.     Discovery is due on or before Friday, October 8, 2021.

       2.     Dispositive motions are due on or before Monday, November 8, 2021.

       The remaining portions of the Scheduling Order that are not inconsistent with this Order
remain unchanged.


Dated: September 15, 2021.

                                            ROBERT T. NUMBERS, II
                                            UNITED STATES MAGISTRATE JUDGE
